Exhibit 10.2

 

THlRD AMENDMENT TO
RIVERBOAT GAMING DEVELOPMENT AGREEMENT
BETWEEN CITY OF LAWRENCEBURG, INDIANA,
AND THE INDIANA GAMING COMPANY, L.P.

 

This Third Amendment to Riverboat Gaming Development Agreement Between City of
Lawrenceburg, Indiana, and the Indiana Gaming Company, L.P. (Third Amendment) is
made as of the 24th day of June, 2004 by and between the City of Lawrenceburg,
Indiana, an Indiana municipality (“City”) and the Indiana Gaming Company, L.P.,
an Indiana limited partnership (“Developer”).  City and Developer are referred
to as “Party” or “Parties” hereinafter.

 

WHEREAS, the Parties acknowledge Developer faces increased competition within
the State of Indiana and potentially from neighboring jurisdictions and
increased taxation;

 

WHEREAS, the Parties recognize that in order to permit Developer to remain
competitive to the economic benefit of both Parties in the face of increased
competition and taxation, it will be necessary for Developer to make capital
improvements;

 

WHEREAS, City desires to encourage Developer to make capital improvements to
remain competitive; and

 

WHEREAS, Developer is committed to making a substantial investment in capital
improvements.

 

NOW, THEREFORE, for the mutual promises contained herein, and other
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, intending to be legally bound agree as follows:

 

Article 3 is amended by the insertion of a new subparagraph (c) in Section 3.04
as follows. However, the current subparagraph (c) of section 3.04 is not
deleted, but is re-lettered as subparagraph (d) and all other subparagraphs of
Section 3.04 are re-lettered, as are all references to Section 3.04 in the
Agreement.

 

(c) City shall rebate to Developer any Annual Fee due the City in excess of
$30,000,000 but not in excess of $35,000,000 for each year from January 1, 2004
through December 31, 2013 (the “Rebate Period”).  The rebate (if any) shall
reduce the additional payment required under subsection (b)(ii) in an amount
equal to the cumulative amount Developer has invested in capital expansion
projects less rebates already received during the Rebate Period, up to a maximum
of $5,000,000 annually. Developer shall provide City with an accounting of the
cumulative amount Developer invested in capital expansion projects and rebates
received during the Rebate Period no less than annually and no later than the
thirtieth day after the end of the year. Capital expansion projects shall
include, but not be limited to, facilities for additional gaming space,
including furniture fixtures and equipment, parking, hotel and other amenities
directly associated with a first class casino operation, some of which were
presented to City Council as Phase I on June 9, 2004.

 

--------------------------------------------------------------------------------


 

City understands that Developer’s ability to expand its Lawrenceburg operation
as committed to herein is subject to approval by multiple regulatory authorities
beyond Developer’s control and that this commitment is contingent upon the
approval of those regulatory authorities and Developer’s reasonable business
judgment. To the extent the cumulative amount Developer invested in capital
expansion projects over the Rebate Period as shown by the accounting does not
exceed the rebate due, the difference between the rebate due and the cumulative
amount Developer invested in capital expansion projects over the Rebate Period
shall be held in trust for the benefit of Developer.  At any time Developer
provides an accounting demonstrating the cumulative amount it invested in
capital expansion projects over the Rebate Period as of the date of the
accounting exceeds the cumulative amount of any rebate(s) already received, City
shall pay the amount of the difference held in trust to Developer.  If the
amount Developer invested in capital expansion projects by the end of the Rebate
Period does not exceed the sum of any rebate(s) already received plus any
rebates still held in trust, then the money held in trust shall become the
property of the City.

 

WHEREFORE, the Parties have caused this Agreement to be executed as of the date
first stated above.

 

 

The Indiana Gaming Company, L.P.

 

City of Lawrenceburg, Indiana

 

by The Indiana Gaming Company,

 

by Its Mayor

 

Its General Partner

 

 

 

 

 

 

 

/s/ Richard Glasier

 

 /s/ William Cunningham

 

 

Richard Glasier

 

Mayor William Cunningham

 

President/CEO

 

 

 

Argosy Gaming Company

 

 

 

--------------------------------------------------------------------------------